Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-MAY-2020
                                                        10:19 AM



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    YURIE YAMANO, Petitioner,

                                vs.

    THE HONORABLE DEAN E. OCHIAI, Judge of the Circuit Court
    of the First Circuit, State of Hawai#i, Respondent Judge,

                                and

  HALEKULANI CORPORATION; ULRICH KRAUER (General Manager of the
     Halekulani Hotel); JASON WATERLOW (Director of Food and
Beverage); NICOLE L. BONENFANT (Director of Human Resources); and
      OSWALDO RABAGO (Asst. Director of Food and Beverage),
                           Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 19-1-0432-03)

  ORDER DENYING “APPLICATION FOR WRIT OF PROHIBITION/MANDAMUS”
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

          Upon consideration of petitioner Yurie Yamano’s
“Application for Writ of Prohibition/Mandamus”, filed on May 6,
2020, the documents attached thereto and submitted in support
thereof, and the record, it appears that the underlying action
remains pending in the circuit court.    Petitioner is not entitled
to the extraordinary relief requested from this court.      See Kema
v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action); Honolulu
Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62
(1978) (a writ of prohibition “is an extraordinary remedy . . .
to restrain a judge of an inferior court from acting beyond or in
excess of his jurisdiction.”).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
prohibition/mandamus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for writ of
prohibition/mandamus without payment of the filing fee.
          DATED: Honolulu, Hawai#i, May 15, 2020.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson




                                   2